NO. 07-02-0310-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                    JULY 18, 2003

                        ______________________________

                         ANTONIO MINDIETA, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                      _________________________________

           FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 97-423925; HONORABLE JIM B. DARNELL, JUDGE

                        _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      Appellant Antonio Mindieta has filed a Motion to Dismiss Appeal. Appellant, acting

by appointed counsel, asserts that the appeal is moot because the trial court has

appointed counsel for him, which is what he sought by his appeal.


      The motion to dismiss is granted. The appeal is dismissed. See TEX . R. APP . P. 2.


                                               Phil Johnson
                      Chief Justice
Do not publish.




                  2